Citation Nr: 0309009	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  96-47 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to April 7, 1992, for 
a 100 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO granted a 100 percent evaluation for PTSD and assigned 
an effective date of April 7, 1992.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (CAVC) from an August 5, 
1998, decision of the Board that granted a December 20, 1998, 
effective date for a 100 percent rating for PTSD.  The CAVC 
vacated the August 5, 1998 Board decision and remanded the 
case for another decision taking into consideration matters 
raised in the CAVC's order.

In November 1999, the Secretary and the veteran's attorney 
entered into a joint motion for remand in part and dismiss in 
part, and for stay of proceedings.  By order of November 12, 
1999, the CAVC granted the motion, and remanded and vacated 
the part of the Board's decision that denied an effective 
date earlier than December 20, 1998 for the award of a 100 
percent evaluation for PTSD.  

The Board advised the veteran's representative of the 
opportunity to submit additional evidence and argument by 
correspondence of February 2000.  In March 2000 the 
representative submitted a brief on the matter at issue.

On June 9, 2000, the Board determined that the January 16, 
1988 report for SSA reflects an ascertainable increase in 
disability, and granted an earlier effective date of January 
16, 1988 for the assignment of a 100 percent rating.  The 
veteran appealed the decision to the CAVC.

The CAVC issued a memorandum decision on August 6, 2002, 
vacating and remanding the case to the Board.  The CAVC 
specifically pointed to the application of 38 C.F.R. § 3.155, 
and the question of whether or not the March 1986 
hospitalization report, June 1987 report, August 1987 VA 
examination report, and a July 1988 hospitalization report, 
are informal claims. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran was admitted to a VA hospital for treatment 
of his service-connected PTSD on January 28, 1986 and 
discharged on March 14, 1986.

3.  The veteran filed a claim of entitlement to a temporary 
total rating and an increased rating for PTSD on December 4, 
1986.  

4.  In a rating decision of August 1995, the RO granted an 
increased rating of 100 percent for PTSD, effective April 7, 
1992.  

5.  As of March 14, 1986, it was factually ascertainable that 
the veteran's PTSD was of such severity that it produced 
virtual isolation in the community and symptoms rendering the 
veteran demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an effective date, for a 100 percent rating 
for PTSD, retroactive to March 14, 1986, have been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that in June 1984, the Board granted service 
connection for PTSD.  

The RO implemented this decision by assigning an August 1982 
effective date, which coincided with the receipt of the 
veteran's application for service connection.  A 100 percent 
rating under 38 C.F.R. § 4.29 was granted through October 
1982 followed by a 10 percent schedular rating from November 
1982, based upon VA records including psychiatric 
hospitalization in October 1983.  VA notified him of the 
initial rating determination by letter in July 1984, and he 
did not file a notice of disagreement with the determination.

In December 1984 the veteran submitted a VA application form 
for entitlement to individual unemployability (TDIU) benefits 
wherein he reported that he had become too disabled to work 
in August 1984.  In addition to his education and training, 
he reported oilfield work 48 hours a week from December 1983 
to July 1984, and before that having worked 40 hours a week 
from April to December 1983 as a cashier/night manager.  At 
this time PTSD was his only service-connected disability and 
he described his symptoms.

In early 1985 the RO asked the veteran to submit additional 
evidence to support his claim for increased compensation 
benefits, and he supplemented the record with hearing 
testimony.  He told a VA examiner in June 1985 that he worked 
mowing yards and earned enough money to pay his rent most of 
the time.  He also mentioned regular outpatient treatment.  
The examiner did not comment on the degree of impairment from 
PTSD, but described the veteran as pleasant and cooperative 
with affect and mood that were not unusual.  He was found to 
demonstrate some anxiety, good memory and judgment and 
somewhat superficial insight.  His speech was spontaneous and 
he answered questions relevantly and coherently.

In July 1985 the RO continued the 10 percent rating and 
notified the veteran of the determination.  In September 1985 
he filed a timely notice of disagreement and the RO issued a 
statement of the case.  The veteran said he had sent a letter 
from his psychiatrist regarding his PTSD-related problems.  
The record shows that apparently the claims file was 
transferred to the Board in September 1985.  

This would have been before the RO's receipt of the veteran's 
substantive appeal in November 1985, and contemporaneous 
statements from family members.  

On January 28, 1986, the veteran was admitted to a VA 
hospital for treatment of PTSD.  He complained of 
nervousness, difficulty dealing with anger, family conflict 
and difficult interpersonal relationships, especially in job 
situations, chronic and episodic suicidal ideation with at 
least gesture and three psychiatric admissions to a VA 
facility in 1978 and 1984.  He was being followed at a clinic 
and was taking Serax.  He did not feel as if he were getting 
any help in San Antonio, so he went to Houston.  He said that 
he could not cope with stress or with people.  The veteran 
felt that the veterans' group in San Antonio was the most 
helpful treatment until that time.  The examiner pointed out 
that the veteran did not mention nightmares or flashbacks, 
but did to others.  It was noted that the veteran had 
completed three years of college and worked on oil rigs and 
most recently at Domino's Pizza.  

On mental status examination, the examiner found that the 
veteran was angry, but superficially pleasant and cooperative 
with slightly labile but generally appropriate affect.  He 
was not deluded or hallucinated.  He was oriented to time, 
person and place.  Memory was intact.  Insight and judgment 
were limited but not grossly distorted.  Physical examination 
findings were reported.  After being detoxed from Serax, the 
veteran was treated with group milieu therapy.  It was noted 
that he had received a 100 percent evaluation for PTSD and 
after multiple complaints and arrangements and being made to 
continue with his vocational rehabilitation, he spontaneously 
requested his discharge, stating that he had made 
arrangements to stay with relatives and was given a regular 
discharge at his request on March 14, 1986.  The examiner 
felt that the admission had been requested because the 
veteran wanted an increase in his service-connected 
disability and to bide his time while he collected his 
benefits.  The examiner further noted that the veteran did 
participate in the group therapy sessions.  The examiner 
determined that the veteran was competent for VA purposes, 
and felt that he was imminently employable.  His prognosis 
was guarded.  

On February 7, 1986, the RO received correspondence from the 
veteran related to the status of an appeal.  The veteran 
informed the RO that he was admitted to a VA facility on 
January 28, 1986 for treatment of his service-connected 
disability.

On March 13, 1986 the Board affirmed the 10 percent rating 
for PTSD.  As noted, on March 14, 1986, the veteran was 
discharged from the VA hospital.

When seen in October 1986, it was reported that the veteran 
maintained contact with his family through telephone calls 
and visits, and that he planned to enter into some 
volunteering activities.  Suicidal ideation was reported, but 
he also indicated that his medication helped to control these 
thoughts.  

By letter of December 4, 1986, the veteran's representative 
initiated a claim alleging entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29, and an 
increased rating for PTSD.  

VA records show that during a visit on June 19, 1987, the 
veteran reported that he had been about the same with regard 
to episodes of anxiety, depression and anger.  He found that 
he could control his emotions with medication.  He still had 
suicidal/homicidal thoughts, but was able to stay in control.  
He slept well and ate sporadically.  The veteran was living 
alone in an apartment.  The examiner reported an impression 
of PTSD with history of mixed personality disorder, and found 
that the veteran was stable on his current medication.  

On July 13, 1987, the RO received the summary of VA 
hospitalization from January 28, 1986, to March 14, 1986, and 
outpatient records showing treatment for PTSD from September 
1986 through June 1987.  

By rating action of July 28, 1987, the RO granted the 
temporary total rating under section 4.29 from January 28, 
1986, through March 31, 1986, and continued the 10 percent 
rating from April 1, 1986.  

The RO determined that section 4.29 benefits were in order 
based on the veteran's hospitalization, and further found 
that the 10 percent rating would be continued as the 
outpatient treatment reports showed that the veteran's PTSD 
was controlled with medication.  

On August 3, 1987, the veteran underwent a VA examination.  
He reported that he worked regularly until 1981, when he 
reportedly had a nervous breakdown.  Since then, he had 
worked off and on, but had not worked at all in the past 
year.  The veteran's hospitalization in 1986 was noted.  He 
was living by himself, and did not have any friends.  He 
spent most of his time at home and in bed.  

On examination, the examiner noted the following: neatly and 
appropriately dressed and groomed; reasonably pleasant and 
cooperative; mildly anxious; spontaneous speech and relevant 
and coherent answers; mood not unusual; affect mildly 
inappropriate; no well organized delusions and no auditory 
hallucinations; alert and oriented to time, place and person; 
intelligence estimated as average; memory good for recent and 
remote events; and insight somewhat superficial, but 
judgement fairly good.  The examiner diagnosed delayed type 
PTSD.  The examiner did not offer any opinion regarding the 
severity of PTSD.

On August 5, 1987, the RO issued written notice of the July 
1987 rating action.  The veteran submitted a notice of 
disagreement, dated August 11, 1987.  

By rating action of August 28, 1987, the RO continued the 10 
percent rating on the basis that the VA examination showed 
symptoms of moderate impairment of social and industrial 
abilities.  Notice of the decision was issued on September 4, 
1987.  

The Social Security Administration (SSA) records included the 
report of a January 16, 1988 private psychiatry evaluation.  
The veteran reported that he was last employed in 1985, and 
that he felt his medication kept him from working at the 
present time.  He reported having dropped out of trade school 
in the previous year.  

The examiner said the veteran appeared to have severe 
emotional pathology with severely constricted interpersonal 
relationships, interests and activity levels, and at least 
moderately disturbed pace of concentration.  He appeared to 
support himself living in relative isolation.  The examiner 
found the prognosis for future change at this point appeared 
poor, as he had been under fairly intensive psychiatric 
treatment for several years without much apparent 
improvement.  The examiner said there did not appear to be 
any gross personal deterioration in terms of his personal 
hygiene. The impression was chronic PTSD, moderately severe 
to severe.  The examiner considered the veteran capable of 
managing his own affairs.  

A VA form dated in February 1988 noted the veteran's 
hospitalization from February 5-10, 1988, but did not 
identify the reason for his admission.  The discharge summary 
shows that the veteran was admitted for treatment of a 
respiratory infection, and reflects reported diagnoses of 
respiratory infection, depression and glaucoma.  

In February 1988, the veteran wrote to his representative 
that he was prescribed stronger medication for PTSD that 
caused side effects.  He stated that he received 100 percent 
disability from SSA, that he wanted this from VA, and sought 
to appeal all decisions denying an increase for PTSD.  The 
representative's March 1988 memorandum to the RO supported 
the veteran's claim for increase.

The veteran was hospitalized from July 6-20, 1988 due to 
psychiatric complaints, including taking more than the 
prescribed amount of his medication.  The discharge summary 
reflects reported diagnoses of anxiety disorder with 
somatoform features, personality disorder with passive 
aggressive features, and glaucoma.  Another VA summary 
reflects the veteran's reported history of PTSD and glaucoma.  
The hospital summary showed admission primarily for anxiety 
disorder, and that the veteran was deemed able to return to 
work "should he desire" at the time of discharge.  It was 
reported that he received SSA disability in addition to VA 
compensation.  It was felt that allowing him to stay longer 
would be an injustice as he was 10 percent service-connected 
for anxiety and that his initial reason for being there was 
probably secondary gain in getting "100% after 21 days."

A VA psychiatrist reported in an outpatient treatment record 
dated December 20, 1988 that the veteran had been unable to 
work consistently in gainful employment since about 1981, 
when symptoms of generalized anxiety disorder/PTSD 
manifested.  The physician stated that the prognosis for 
significant improvement in this respect was guarded.

The veteran in February 1989 mentioned in a letter to a 
Member of Congress that doctors told him repeatedly that he 
should be receiving 100 percent disability since 1981, and 
that at the present time he received 100 percent disability 
from SSA and 10 percent from VA.

A VA examination was conducted in April 1989.  On that 
examination it was reported that the veteran tried to go to 
school about two years earlier but dropped out after one 
week.  He reportedly could not concentrate and became 
extremely anxious traveling to and from school in traffic.  
He reportedly was unable to cope with the pressure in his 
last job delivering pizza.  The examiner reported a diagnosis 
of chronic PTSD, and personality disorder, not otherwise 
specified, by history. 

Records received at the RO in May 1989 included an April 1985 
report to a VA medial administration service member from a 
community mental health center psychiatrist.  The 
psychiatrist noted pertinently that the veteran returned for 
treatment of PTSD in mid 1984 and that his extreme anxiety 
and anger made him dysfunctional and in need of intensive 
long-term therapy.

The records received in May 1989 also included another VA 
outpatient report dated December 20, 1988 that referred to 
PTSD as well as a September 1988 report that noted the 
veteran continued to have some sleep disturbance.  There was 
a summary of the previously reported February 1988 VA 
hospitalization that showed diagnoses of respiratory 
infection, depression and glaucoma for the five-day 
admission.  

The veteran in August 1989 submitted a SSA form that showed 
December 1984 as the date of his entitlement to benefits and 
that he had been paid compensation from January 1986.

The RO in October 1989 reviewed the claim for an increase.  
An increased rating of 30 percent was granted, effective July 
6, 1988, the date of the veteran's hospitalization.  

The veteran continued to disagree and he added various lay 
statements to the record.  Pertinently his parents mentioned 
he could not work on account of his disabilities.  VA records 
received showed treatment for eye complaints and information 
from hospitalizations in February and July 1988.  The RO 
reviewed the claim in August 1990 and continued the 30 
percent rating.  The veteran in August 1990 once again 
mentioned receipt of SSA total disability benefits in seeking 
the same from VA.

The veteran submitted a 1990 report from a Phoenix Center 
clinician who noted VA had hospitalized him for PTSD on three 
occasions since 1982.  Records received from SSA at this time 
were primarily duplicates of VA medical records since 1982 
except for some dated in late 1985.

In July 1992, the RO granted an increased rating of 50 
percent for PTSD.  The following effective dates were 
assigned: 10 percent from November 1, 1982; 50 percent from 
November 18, 1985; 100 percent for section 4.29 benefits from 
January 28, 1986; and 50 percent from April 1, 1986.  The RO 
noted that following a longitudinal review of the evidence of 
record, it was felt that the veteran's PTSD had been 
manifested by symptoms of such severity that they caused 
considerable impairment in social and industrial 
adaptability, and that his symptoms had been present since he 
reopened his claim for an increased rating.  

As stated, the veteran appealed adverse decisions of the RO 
regarding his increased rating claim.  The case was then sent 
to the Board.  In February 1995, the Board remanded the case 
to the RO and the RO was provided with duplicate medical 
records from SSA.  

Other SSA records showed that the veteran was advised of his 
disability determination award in early 1986 and, at that 
time, that he would be reevaluated in late 1987 because 
examiners felt that his health would improve.  SSA continued 
the disability period in early 1988 noting personality 
disorder and anxiety as the primary and secondary diagnoses, 
respectively.

The RO in August 1995 reviewed this record and granted 
entitlement to a 100 percent schedular rating for PTSD from 
April 7, 1992.  

In a May 15, 1996 written brief presentation, the veteran's 
representative raised the issue of entitlement to an earlier 
effective date and specifically pointed out the findings 
noted on the veteran's visit on December 20, 1998.  This was 
accepted as a notice of disagreement with the effective date 
assigned by the RO in the August 1995 decision.  See 
Statement of the Case issued on September 25, 1996.  

Before the Board, the representative argued for an earlier 
date based upon the SSA determination and the medical 
statement in December 1988 that the veteran had been unable 
to work since 1981.  In an August 1998 decision, the Board 
granted an earlier effective date of December 20, 1998, the 
date of the VA treatment record entry.  

In the same decision, the Board also made a determination 
with regard to a claim for glaucoma based on the criteria of 
38 U.S.C.A. § 1151.  The RO effectuated the Board's decision 
in a September 1998 rating action.  The veteran appealed the 
Board's August 1998 decision to the CAVC.  

In November 1999, the Secretary and the veteran's attorney 
entered into a joint motion for remand in part and dismiss in 
part, and for stay of proceedings.  By order of November 12, 
1999, the CAVC granted the motion, and remanded and vacated 
the part of the decision wherein the Board denied an 
effective date earlier than December 20, 1998 for the award 
of 100 percent for PTSD.  

The veteran's attorney in the joint motion and in a brief 
submitted in March 2000 argued in essence that the Board's 
March 1986 decision is not a bar to an earlier effective date 
given the January 1986 hospitalization report, and that 
treatment and hospitalization reports dated in January 1986, 
June 1987, July 1988 and December 1988, constitute informal 
claims. 

On June 9, 2000, the Board determined that the January 16, 
1988 report for SSA reflects an ascertainable increase in 
disability, and granted an earlier effective date of January 
16, 1988 for the assignment of a 100 percent rating.  The 
veteran appealed the decision to the CAVC.

Subsequent to the issuance of the Board's 1998 and 2000 
decisions, additional treatment records were associated with 
the file.  The evidence includes records of treatment for eye 
conditions, a report of a VA examination of the eyes, a 2000 
report of hospitalization for PTSD, and a duplicate of the 
December 20, 1988 VA treatment record entry.  

The CAVC issued a memorandum decision on August 6, 2002, 
vacating and remanding the case to the Board.  The CAVC 
specifically pointed to the question of whether or not the 
March 1986 hospitalization report, June 1987 report, August 
1987 VA examination report, and a July 1988 hospitalization 
reports, are informal claims, as well as the application of 
38 C.F.R. § 3.155.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation was assigned where there was 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Code 9411 (1996); effective prior to November 
7, 1996.

Under the rating criteria in effect prior to February 3, 
1988, a 10 percent evaluation for PTSD was assigned with less 
than the criteria for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.

A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411; effective prior to 
February 3, 1988.

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of  Veterans Affairs, from a claimant, his or her 
duly authorized  representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal  claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2002).  A communication received from a service 
organization, an attorney, or agent may not be accepted as an 
informal claim if a power of attorney was not executed at the 
time the communication was written.  38 C.F.R. § 3.155(b) 
(2002).  


When a claim has been filed which meets the requirements of 
Sec. 3.151 or Sec. 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2002).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151(a) (2002).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2002).  The 
effective date for an increased rating is the date of receipt 
of claim or date entitlement arose, whichever is later; 
otherwise the effective date is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within one year from such 
date otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o) (2002). 

The regulations for the evaluation of psychiatric disorders 
were revised and became effective as of November 7, 1996. 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996).  Prior to November 7, 
1996, PTSD was rated under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411. 

Prior to the amendments, a 70 percent rating is assigned for 
PTSD when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  



Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  

Also, prior to the November 7, 1996, 38 C.F.R. § 4.16(c) was 
in effect.  This regulation provides that 38 C.F.R. § 4.16(a) 
is for application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter - Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).




Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that in response to a 90-day letter 
issued by the Board in March 2003, the veteran stated that he 
had no further evidence to submit.  There does not appear to 
be any outstanding treatment records or other evidence that 
needs to be obtained.  The pertinent records referred to in 
the CAVC orders, are of record.  Here, as the Board has 
determined that a grant of an earlier effective date of March 
14, 1986 for the assignment of a 100 percent rating for PTSD 
has been established, the veteran will not be prejudiced by 
the Board proceeding to a decision in this matter since the 
outcome represents a full grant of the benefits being sought.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The Board issued a final decision dated March 13, 1986.  
Therefore, for the reasons discussed below, an effective date 
for the grant of 100 percent prior to that period cannot be 
assigned.  Therefore, this is a matter where the law, rather 
than the evidence, is dispositive in this case.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In this regard, the 
Board notes that in this particular instance, the VCAA is not 
applicable because further development would be futile in 
these cases.  "[B]ecause the law as mandated by statute, and 
not the evidence, is dispositive of this claim, the VCAA is 
not applicable."  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Also see Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (holding that VCAA did not affect federal statute that 
prohibits payment of interest on past due benefits), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


Earlier Effective Date

The Board observes that PTSD was then rated under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 grading 
several levels of impairment, including 50 percent, 70 
percent and 100 percent, based on the presence of psychiatric 
symptom combinations and characteristic impairment of social 
and industrial impairment.  There is no question of the 
propriety of the rating scheme.  See, Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); 38 C.F.R. § 4.21.

The veteran did not appeal the 1984 decision wherein the RO 
assigned an initial rating of 10 percent for PTSD, and the 
decision is final.  See 38 U.S.C.A. § 7105.  Therefore, his 
application in late 1984 was developed as a claim for an 
increase, which the RO denied in 1985, and the Board affirmed 
in March 1986.  

The Board's prior decision of March 13, 1986, affirming the 
RO's denial of an increased rating, is final under the 
provisions of 38 U.S.C.A. § 7104(b), and the Board cannot 
revisit that issue in this decision.  The Board does point 
out that the determination was based on the evidence of 
record at that time, and in view of that evidence, it was 
essentially determined that the veteran was not entitled to a 
rating greater than 10 percent.  

Therefore, it cannot be argued that an increase in the 
disability was ascertainable at that time.  Furthermore, the 
veteran has not alleged that the Board's prior decision was 
clearly and unmistakably erroneous.

When the Board entered its decision on March 13, 1986, there 
was other evidence relevant to a claim for increase that was 
not before the Board and it was in part the basis of the RO's 
assignment of a temporary total rating for his period of 
hospitalization from January 1986 to March 1986, and the 1992 
decision to increase the rating to 50 percent from November 
1985, which was prior to the Board decision.  In essence, a 
claim for an increase was filed after the Board decision, and 
remained active through several rating reviews in the rating 
of PTSD.

This evidence included the report of hospitalization for the 
period from January 1986 to March 1986, a June 1987 VA 
treatment report, an August 1987 VA examination report, a 
July 1988 hospitalization report, and a December 1988 VA 
treatment record.  Each of these reports do not constitute 
informal claims as defined by 38 C.F.R. § 3.155, as they are 
not communication or action indicating an intent to apply for 
benefits, and identifying the benefit sought.  However, these 
reports are claims under the provisions of 38 C.F.R. § 3.157.  
Thus, the date of each report can be considered the date of 
the claim in this case.  For the reasons stated below, the 
Board finds that as of March 14, 1986, an increase in the 
veteran's disability was factually ascertainable. 

The Board observes that since the veteran's March 14, 1986 
discharge from a VA facility, VA revised the criteria for the 
evaluation of psychiatric disabilities on several occasions.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this regard, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  

The Board, however, must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  

As such, VA must generally consider the claim pursuant to the 
both criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-00; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  However, as the former criteria were in effect 
during the period prior to the April 7, 1992 effective date 
of the increase, the new criteria may not be considered in 
the adjudication of this claim.  Id.  

The evidence of record shows that since the Board's March 13, 
1986 denial of the veteran's increased rating claim, an 
increase in disability was factually ascertainable at the 
time of the veteran's discharge from the hospital on March 
14, 1986, and that a claim for an increase was filed in 
December 1986, the year of the demonstrated increase.  

At the time of his discharge on March 14, 1986, a temporary 
total rating of 100 percent was in effect based on his 
hospitalization for treatment of PTSD.  For the reasons noted 
below, the Board finds that the disability picture presented 
at that time was more than severe impairment required for a 
70 percent rating and showed a demonstrable inability to 
obtain or retain employment as required for a 100 percent 
rating under the prior version of Diagnostic Code 9411.  See 
38 C.F.R. § 4.7 (2002).  

On his discharge from the hospital on March 14, 1986, the 
veteran's prognosis was considered guarded even though the 
examiner noted that he was imminently employable.  Also, 
during that hospitalization, it was noted that the veteran 
was using medication and that he had been detoxed from his 
medication.  Records dated in 1986, subsequent to his 
hospitalization, reflect findings of symptoms of suicidal 
ideations and anxiety as being controlled with medication.  
On his visit in September 1986, when he ran out of medication 
the day before, he had been anxious, and had been 
experiencing poor and restless sleep.  Therefore, it is clear 
that the severity of his condition is such that medication is 
essentially required to treat symptoms that are generally 
considered totally incapacitating as reflected in the 
criteria in effect prior to February 3, 1988.  

Also, the records reflect the veteran's preference to live 
alone and his ongoing problems with being around others.  
This was also noted during his hospitalization that ended on 
March 14, 1986.  On VA examination in August 1987 the veteran 
reported that he did not work over the past year, and that he 
had not worked regularly since 1981.  He also noted that he 
did not have any friends, and that he spent most of his time 
at home and in bed.  This is consistent with other reports of 
record, in particular, the January 1988 SSA evaluation 
report.  Therefore, the Board finds that virtual isolation 
has been shown.  When factoring in the severity of the 
symptoms and the veteran's inability to work since the early 
1980s, the disability picture presented is between the 
criteria for a 70 percent and 100 percent rating as per the 
criteria in effect prior to February 3, 1988.  Therefore, a 
100 percent rating is warranted, effective March 14, 1986.

Thus, an earlier effective date of March 14, 1986 for the 
assignment of a 100 percent rating for PTSD is warranted 
given the need for hospitalization, the ongoing use of 
medication, and the veteran's isolation from others.  
Overall, in this case the evidence demonstrates that 
entitlement to an effective date for the grant of a total 
scheduler rating for PTSD, retroactive to March 14, 1986, is 
warranted.  Therefore, the appeal is granted. 


ORDER

Entitlement to an effective date, for the award of a 100 
percent scheduler rating for PTSD, retroactive to March 14, 
1986, is granted, subject to regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

